DETAILED ACTION
The present application and its arguments have been reviewed and currently claims 1-20 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/20/2022 have been fully considered but they are not persuasive. 
In response to applicants arguments that none of the applied references teach or suggest the indicator piece comprises a flat face with a scan code, the examiner respectfully disagrees, as Fig. 7 of Walker shows that the face 100 is comprised of a “flat” surface based on the cross-sectional view of the indicator and when combined with Schroter, would teach an indicator comprising a flat face with a scan code.
In response to applicants arguments that Walker does not teach or suggest an indicator piece, however, the examiner disagrees as the term “indicator” is a broad term and it can be seen in Fig. 7 of Walker which shows face 100 is comprised of a “flat” surface based on the cross-sectional view of the indicator and when combined with Schroter, would teach an indicator comprising a flat face with a scan code.
In response to applicants argument that Walker in view of Kimura does not teach claims 1, 9, and 17, however, the examiner respectfully disagrees based on the rejection set forth below and the response above. 
In response to applicants arguments that Schroter does not teach a pilot comprising an indicator piece including a flat face with a scan code slidable from said mounting position to a final position, the examiner respectfully disagrees because:
The term “pilot” is a broad term and can be interpreted as “a piece that guides a tool or machine part” (see https://www.merriam-webster.com/dictionary/pilot) where, for example, using this interpretation, the “pilot” can be seen in fig. 4 of Schroter as element 118 that interacts with a fitting (114, fig. 4) via elements 134 and 136 (see figs. 5-7, where the pilot provides some sort of guidance to the fitting);
The pilot of Schroter does indeed comprise a flat face with a scan code (see element 116 in fig. 4; see paragraph 0053 for clarification);
The pilot comprises a mounting position (see fig. 6) and a final position (see fig. 7). 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references (ex. “it is unobvious to combine Walker with Kimura and in further vie of Schroter when there is no clear motivation to do so”; see page 4 of applicants arguments), the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, Kimura discloses that providing an inclined surface with an inclination angle to a pilot allows the wire retainer to go over the flange regardless if the flange has a corresponding inclined surface or not and therefore increases versatility of the connector (see Col. 9, Lines 65-67 and Col. 10, Lines 1-10).  In addition, SCHRÖTER discloses that known methods of verifying that all connection units are correctly connected is very time-consuming and the provision of using a scanner to read code improves readability of the connections (see paragraphs 0002-0004).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Drawings
The drawings were received on 9/28/2022.  These drawings are accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al (U.S. PGPub No. 2006/0145475) in view of Kimura (U.S. Patent No. 11,098,833) and SCHRÖTER (U.S. PGPub No. 2021/0396336).
In regards to claim 1, Walker discloses:
A connector (see Figs. 1-9) comprising: 
a receptacle (considered as 32 in Figs. 1-7) including pilot (considered as 40 in Figs. 1-7) in a mounted position, 
said pilot having an indicator piece (considered as 100 in Fig. 4) with a flat face (see fig. 7, where the indicator piece comprises a flat face),
wherein the indicator piece is slidable from said mounting position to a final position (see the difference between Figs. 4 and 7), and 
in said final position said pilot is past the legs of the retention clip (see Fig. 7, where the pilot is passed the legs of the clip), 
said legs of said retention clip retract to a relaxed condition (see Fig. 7, where the legs retract to a relaxed position) and 
said indicator piece is visibly located in a window  (considered as 64 in Fig. 6) of said receptacle (see Fig. 7, where the indicator 100 is visibly located), 
but does not explicitly disclose while 5legs (considered as 60 in Fig. 4) of a retention clip are urged into a spread condition during a transition between said mounting position and said final position, and 
the indicator piece with a scan code on a flat face, and
said face and said scan code of said indicator piece is visibly located in a window of said receptacle.
In regards to the legs being spread, Kimura discloses a similar device comprising a receptacle (considered as 20 in Fig. 7), retaining clip (considered as 33 in Fig. 7), and pilot (considered as 30 in Fig. 7), 
wherein said pilot has an inclined wall (considered as 43 in Fig. 7) adjacent to a 15recess which urge legs of said retention clip while the pilot is sliding in transition to said final position (compare Figs. 7A-C, where the legs are urged from a mounted to final position).
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the pilot of Walker with the provision of the combination of an inclined wall and recess on the pilot to increase the versatility of the quick connect by allowing the tubes of different shaped flanges be inserted into the quick connector because Kimura discloses that providing an inclined surface with an inclination angle to a pilot allows the wire retainer to go over the flange regardless if the flange has a corresponding inclined surface or not and therefore increases versatility of the connector (see Col. 9, Lines 65-67 and Col. 10, Lines 1-10).  
In regards to the indicator piece including a flat face having a scan code, SCHRÖTER discloses a similar device (see Figs. 4-7) comprising a pilot (118, fig. 4) with an indicator piece (considered as 116 in Fig. 4) including having a flat face (see fig. 4, where the face is flat) comprising a scan code (see paragraph 0053, lines 4-6, where the indicator piece comprises a scan code) which, when readable, indicates the pilot is in the final position (see paragraph 0059, lines 1-4; Fig. 7, where the scannable code is readable in a final position).
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the flat face of the indicator piece of Walker in view of Kimura with the provision of a scan code to reduce the amount of time it takes to verify a connection is complete because SCHRÖTER discloses that it is known that verifying that multiple connection units are correctly connected is very time-consuming and the provision of using a scanner to read a scannable code improves readability of the connections (see paragraphs 0002-0004). 
In regards to the face and scan code is visibly located in a window, it can be seen that indicator piece is visibly located in a window (considered as 64 in Fig. 6) of said receptacle (see Fig. 7, where the indicator 100 is visibly located), and the face and scan code are part of the indicator piece and therefore would meet the limitation of “said face and said scan code of said indicator piece is visibly located in a window of said receptacle.”

In regards to claim 2, Walker further discloses:
The connector of claim 1 wherein said retention clip embraces an outer wall of 10said receptacle (see Fig. 3, where the clip is in contact with outer wall of receptacle) and 
legs of said retention clip extend through slots (see Fig. 3, where the clip extends into slots of the receptacle) into an interior of said receptacle (see Fig. 4).

	In regards to claim 3, Walker in view of Kimura and SCHRÖTER discloses:
The connector of claim 1 wherein said pilot has a recess (see explanation above, where a recess and inclined portion would be combined based on the teachings of Kimura; see Fig. 7 of Kimura, where the pilot has a recess and inclined portion) that receives legs of said retention clip while mounted in said mounted position (see Fig. 7 of Kimura, where the recess receives legs of said retention clip; see Fig. 4 of Walker, where the legs are received in a recess of the pilot).
	
In regards to claim 4, Walker in view of Kimura and SCHRÖTER discloses:
The connector of claim 3 wherein said pilot has an inclined wall adjacent to said 15recess (see Fig. 7 of Kimura, where an inclined wall urges the legs and is adjacent to a recess) which urge said legs of said retention clip while the pilot is sliding in transition to said final position (see Fig. 7 of Kimura, where the inclined wall urges the clip while transitioning into a final position).

In regards to claim 5, Walker further discloses:
The connector of claim 4 wherein said face and said scan code of said indicator piece is not visible while the pilot is in the mounted position (see Fig. 4, where the indicator is not visible when the pilot is in the mounted position; see note below).
In regards to the note, in fig. 4, there is axial play between the pilot and the receptacle such that there is a point the face and scan code of the indicator piece would be visibly hidden. For example, the mounting position could be defined as when the indicator piece is abutting the legs because the mounting position is not clearly defined. 

	In regards to claim 6, Walker in view of Kimura and SCHRÖTER discloses:
The connector of claim 1 wherein said pilot urges legs of a retention clip into a 20spread condition during a transition between said mounting position and said final position (see Fig. 7 of Kimura, where the inclined wall urges the clip while transitioning into a final position).

In regards to claim 7, Walker in view of Kimura and SCHRÖTER discloses:
The connector of claim 6, wherein said scan code of said indicator piece when readable indicates the pilot is in the final position (it is inherent that a scan code would be readable when it is visible in the final position). 

	In regards to claim 9, Walker discloses:
An assembly (see Figs. 1-7) of a connector (considered as 30 in Fig. 3) and a tube (considered as 20 in Fig. 3), said assembly comprising: 
a receptacle (considered as 32 in Fig. 1) including pilot (considered as 40 in Fig. 1) in a mounted position, 
slidable to a final position upon insertion of said tube into said receptacle (see Fig. 7), 
said pilot includes an 5indicator piece visibly located in a window of said receptacle and said pilot is past the legs of the retention clip permitting legs of said retention clip to retract to a relaxed condition when said pilot is in said final position,
but does not disclose urging legs of a retention clip into a spread condition while said pilot is sliding from said mounting position into said final position, and
the indictor piece with a scan code on a flat face visibly located in a window of said receptacle.
In regards to the legs being spread, Kimura discloses a similar device comprising a receptacle (considered as 20 in Fig. 7), retaining clip (considered as 33 in Fig. 7), and pilot (considered as 30 in Fig. 7), 
wherein said pilot has an inclined wall (considered as 43 in Fig. 7) adjacent to a 15recess which urge legs of said retention clip while the pilot is sliding in transition to said final position (compare Figs. 7A-C, where the legs are urged from a mounted to final position).
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the pilot of Walker with the provision of the combination of an inclined wall and recess on the pilot to increase the versatility of the quick connect by allowing the tubes of different shaped flanges be inserted into the quick connector because Kimura discloses that providing an inclined surface with an inclination angle to a pilot allows the wire retainer to go over the flange regardless if the flange has a corresponding inclined surface or not and therefore increases versatility of the connector (see Col. 9, Lines 65-67 and Col. 10, Lines 1-10).  
In regards to the indicator piece including a flat face having a scan code, SCHRÖTER discloses a similar device (see Figs. 4-7) comprising a pilot (118, fig. 4) with an indicator piece (considered as 116 in Fig. 4) including having a flat face (see fig. 4, where the face is flat) comprising a scan code (see paragraph 0053, lines 4-6, where the indicator piece comprises a scan code) which, when readable, indicates the pilot is in the final position (see paragraph 0059, lines 1-4; Fig. 7, where the scannable code is readable in a final position).
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the flat face of the indicator piece of Walker in view of Kimura with the provision of a scan code to reduce the amount of time it takes to verify a connection is complete because SCHRÖTER discloses that it is known that verifying that multiple connection units are correctly connected is very time-consuming and the provision of using a scanner to read a scannable code improves readability of the connections (see paragraphs 0002-0004). 
In regards to the face and scan code is visibly located in a window, it can be seen that indicator piece is visibly located in a window (considered as 64 in Fig. 6) of said receptacle (see Fig. 7, where the indicator 100 is visibly located), and the face and scan code are part of the indicator piece and therefore would meet the limitation of “said face and said scan code of said indicator piece is visibly located in a window of said receptacle.”

	In regards to claim 10, Walker further discloses:
The assembly of claim 9 wherein said retention clip embraces an exterior of said receptacle (see Fig. 4) and 
legs of said retention clip extend through slots into an interior of said receptacle (see Fig. 4).

	In regards to claim 11, Walker in view of Kimura and SCHRÖTER discloses:
The assembly of claim 10 wherein said pilot has a recess (see explanation above, where a recess and inclined portion would be combined based on the teachings of Kimura; see Fig. 7 of Kimura, where the pilot has a recess and inclined portion) that receives legs of said retention clip while mounted in said mounted position (see Fig. 7 of Kimura, where the recess receives legs of said retention clip; see Fig. 4 of Walker, where the legs are received in a recess of the pilot).

	In regards to claim 12, Walker in view of Kimura and SCHRÖTER discloses:
The assembly of claim 11 wherein said pilot has an inclined wall (see Fig. 7 of Kimura) adjacent to said recess which urge said legs of said retention clip while the pilot is in transition to said final position (see Fig. 7 of Kimura).

	In regards to claim 13, Walker in view of Kimura and SCHRÖTER discloses:
The assembly of claim 12 wherein the tube includes an endform with a ramped wall (considered as 23 in Fig. 7) that engages said inclined wall of said pilot during insertion of said tube while said pilot is in said engaging position (see Fig. 7 of Walker, where the ramped wall would engage the portion that holds the clip; see Fig. 4, where the portion that holds the clip is the same portion that also engages with the ramped wall; it is inherent that the portion that holds the retainer would also be the same portion of the inclined wall that holds the retainer).

	In regards to claim 14, Walker in view of Kimura and SCHRÖTER discloses:
The assembly of claim 12 wherein said scan code and said face of said indicator piece is not visible in the window when said pilot is in said mounted position (see Fig. 4, where the indicator piece is engaged with the inner surface of the receptacle and therefore, would not be visible; see note below).
In regards to the note, in fig. 4, there is axial play between the pilot and the receptacle such that there is a point the face and scan code of the indicator piece would be visibly hidden. For example, the mounting position could be defined as when the indicator piece is abutting the legs because the mounting position is not clearly defined. 

In regards to claim 15, Walker in view of Kimura and SCHRÖTER discloses:
The assembly of claim 14, but does not explicitly disclose wherein said endform has a groove that receives said legs of said retention clip when said pilot is in said final position.
However, Kimura discloses an endform comprising a groove (considered as 3b in Fig. 6 of Kimura) that receives legs of said retention clip when said pilot is in said final position (see Fig. 7C of Kimura).
It would have been obvious to one of ordinary skill in the art before the effective filling date to simply substitute the known ring-shaped endform of Walker with the known inclined endform of Kimura because Kimura discloses that it is known for endform to be either inclined or “ring-shaped” and both configurations would work based on the improvement of providing a pilot with an inclined portion and recess (see Col. 3, Lines 16-22, where the “guide member guides the lock portions of the wire retainer when they go over the flange”; see claim 9, where the pilot comprises an inclined portion and recess). 
Therefore, one of ordinary skill in the art could have substituted one known element for another because the mere difference between the claimed invention and the prior is a substituted components where the result of the substitution would have been predictable because both components are known and used in similar devices. See MPEP 2143(I)(B). 

In regards to claim 16, Walker in view of Kimura and SCHRÖTER discloses:
The assembly of claim 9 wherein said scan code and said face of said indicator piece is located in a window (considered as 64 in Fig. 6 of Walker) of said receptacle while said retainer is in said final position and said tube is fully inserted into said receptacle (see Fig. 7 of Walker).

In regards to claim 17, Walker discloses:
A process for coupling a tube comprising: 
inserting a tube (considered as 20 in Fig. 1) into a female end of a receptacle (considered as 32 in Fig. 1); 
sliding a pilot (considered as 40 in Fig. 1) mounted in said receptacle from a mounted position (see Fig. 4) in which an indicator piece (considered as 400 in Fig. 4) on said pilot is not visible (see Fig. 4, where the indicator piece is not visible because it is covered by and in contact with the inner surface of the receptacle; see note below) to a final position (see Fig. 7) past the legs of the retention clip in which said 5indicator piece is visible (see Fig. 7, where the indicator is visible); 
fully inserting said tube into said receptacle; and 
permitting legs of a retainer to retract to a relaxed condition, 
but does not explicitly disclose urging legs of a retention clip into a spread condition while said pilot is transitioning from said mounting position into said final position, and
 a scan code on a flat face of an indicator piece on said pilot is not visible to a final position past the legs of the retention clip.
In regards to the legs being spread, Kimura discloses a similar device comprising a receptacle (considered as 20 in Fig. 7), retaining clip (considered as 33 in Fig. 7), and pilot (considered as 30 in Fig. 7), 
wherein said pilot has an inclined wall (considered as 43 in Fig. 7) adjacent to a 15recess urging legs of a retention clip into a spread condition while said pilot is transitioning from said mounting position into said final position (compare Figs. 7A-C, where the legs are urged into a spread condition from a mounted to final position).
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the pilot of Walker with the provision of the combination of an inclined wall and recess to increase the versatility of the quick connect by allowing the tubes of different shaped flanges be inserted into the quick connector because Kimura discloses that providing an inclined surface with an inclination angle to a pilot allows the wire retainer to go over the flange regardless if the flange has a corresponding inclined surface or not and therefore increases versatility of the connector (see Col. 9, Lines 65-67 and Col. 10, Lines 1-10).  
In regards to the note, in fig. 4, there is axial play between the pilot and the receptacle such that there is a point the face and scan code of the indicator piece would be visibly hidden. For example, the mounting position could be defined as when the indicator piece is abutting the legs because the mounting position is not clearly defined. 
In regards to the indicator piece including a flat face having a scan code, SCHRÖTER discloses a similar device (see Figs. 4-7) comprising a pilot (118, fig. 4) with an indicator piece (considered as 116 in Fig. 4) including having a flat face (see fig. 4, where the face is flat) comprising a scan code (see paragraph 0053, lines 4-6, where the indicator piece comprises a scan code) which, when readable, indicates the pilot is in the final position (see paragraph 0059, lines 1-4; Fig. 7, where the scannable code is readable in a final position).
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the flat face of the indicator piece of Walker in view of Kimura with the provision of a scan code to reduce the amount of time it takes to verify a connection is complete because SCHRÖTER discloses that it is known that verifying that multiple connection units are correctly connected is very time-consuming and the provision of using a scanner to read a scannable code improves readability of the connections (see paragraphs 0002-0004). 
In regards to the face and scan code is visible, it can be seen that indicator piece (considered as 400 in Fig. 4) on said pilot is not visible (see Fig. 4, where the indicator piece is not visible because it is covered by and in contact with the inner surface of the receptacle; see note below) to a final position (see Fig. 7) past the legs of the retention clip and the face and scan code are part of the indicator piece, therefore would meet the limitation of “said face and said scan code of said indicator piece is visibly located in a window of said receptacle.”

In regards to claim 18, Walker in view of Kimura and SCHRÖTER discloses:
The process of claim 17 wherein legs of a retention clip embrace said tube when said pilot is in said final position (see Fig. 6 of Walker).

	In regards to claim 19, Walker in view of Kimura and SCHRÖTER discloses:
The process of claim 18, wherein legs of said retention clip move from a recess in said pilot while in said engaging position to an endform of said tube, 
but does not explicitly disclose wherein said endform has a groove that receives said legs of said retention clip when said pilot is in said final position.
However, Kimura discloses an endform comprising a groove (considered as 3b in Fig. 6 of Kimura) that receives legs of said retention clip when said pilot is in said final position (see Fig. 7C of Kimura).
It would have been obvious to one of ordinary skill in the art before the effective filling date to simply substitute the known ring-shaped endform of Walker with the known inclined endform of Kimura because Kimura discloses that it is known for endform to be either inclined or “ring-shaped” AND both configurations would work based on the improvement of providing a pilot with an inclined portion and recess (see Col. 3, Lines 16-22, where the “guide member guides the lock portions of the wire retainer when they go over the flange”; see claim 9, where the pilot comprises an inclined portion and recess). 
Therefore, one of ordinary skill in the art could have substituted one known element for another because the mere difference between the claimed invention and the prior is a substituted components where the result of the substitution would have been predictable because both components are well known and used in similar devices. See MPEP 2143(I)(B). 

In regards to claim 20, Walker in view of Kimura and SCHRÖTER discloses:
The process of claim 17, wherein said scan code and face of said indicator piece becomes visible in a window (considered as 64 in Fig. 6 of Walker) in said receptacle when said pilot is slid into said final position.
In regards to the face and scan code is visibly located in a window, it can be seen that indicator piece is visibly located in a window (considered as 64 in Fig. 6) of said receptacle (see Fig. 7, where the indicator 100 is visibly located), and the face and scan code are part of the indicator piece, therefore, would meet the limitation of said face and scan code of said indicator piece is visibly located in a window in said receptacle when the pilot is in said final position.

Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Walker in view of Kimura and SCHRÖTER as applied to claim 1 above, and further in view of CHOI et al. (U.S. PGPub No. 2020/0408343).
In regards to claim 8, Walker in view of Kimura and SCHRÖTER discloses:
The connector of claim 1, wherein the pilot is annular, 
but does not disclose the pilot comprising grooves interacting with ridges of the receptacle. 
However, Choi discloses a similar device (see Fig. 4) wherein a pilot (considered as 310 in Fig. 4) is annular with grooves (considered as 311 in Fig. 4) that mate with ridges (considered as 119 in Fig. 4) inside a receptacle (considered as 100 in Fig. 4) to guide sliding of said pilot (it is inherent that the ridges and grooves guide sliding of the pilot).
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the pilot and receptacle with ridges and grooves, respectfully, to prevent any misalignments between the pilot and the receptacle because Choi discloses that providing the pilot with protrusions and the receptacle with grooves allows the pilot to be fixed within the receptacle (see paragraph 0041-0042). 
In regards to the pilot being fixed with the receptacle, providing grooves and protrusions along the axial direction would prevent misalignment between the pilot and receptacle because when the pilot is inserted into the receptacle, the pilot would not be able to rotate and would “fix” the pilot and receptacle and thus cause the indicator piece to align with the window. Based on the current design of Walker, it appears that the indicator piece could misalign with the window of the receptacle and thus, providing ridges and groove to the pilot and receptacle, respectfully, would prevent this from happening. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Legeay (U.S. Patent No. 6,971,679) discloses a similarly sloped indicator on a pilot.
Delorme et al. (U.S. Patent No. 11,149,888) discloses a similar device to the present invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER TYLER RUFRANO whose telephone number is (571)272-6223. The examiner can normally be reached Mon - Fri 8:30AM to 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.T.R./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679